Title: From Benjamin Franklin to Ferdinand Grand, 17 January 1781
From: Franklin, Benjamin
To: Grand, Rodolphe-Ferdinand


Passy, Jan 17. 1781.
Mr. Franklin delivered the Proposition in Writing to Mr. Vergennes, who read it and said, Je tacherai d’arranger tout cela pour vous.
Mr. F. mentioned it afterwards to Mr. de Chaumont, who said it was not necessary, for that M. Cotin had now the means of making the Affair easy.
Mr. F. is ready always to give the Promisses in gross, and desires to do that till the Small ones can be got ready;— but they will require time.
M. Grand.
